Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed January 15, 2021, wherein claims 8-10 were canceled, claim 11 was amended, and claims 12-14 were added.  Claims 11-14 are pending.    

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	workpiece holding device in claim 11, 
	first and second communication units in claim 11,
detecting unit in claim 12, and 
driving unit in claim 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the and equivalents thereof.  A review of Applicant’s specification has provided the following support:
workpiece holding device, comprising a clamp, 
first and second communication units, no corresponding structure is described,
detecting unit, comprising a sensor, and
driving unit, comprising an actuator. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites the limitations “first communication unit” and “second communication unit” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (supplying power or transmitting a control signal; see also rejection below under 112(b)).  Consequently, there is no evidence to show that Applicant was in possession of the invention, as claimed, at the time of filing, and therefore the claims fail to comply with the written description requirement of 112(a).  
Claims 12-14 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites limitations “first communication unit” and “second communication unit”  that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (supplying power or transmitting a control signal). Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12-14 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 2010/0305758, “Nishi”), of record.  

Regarding claims 11-12, Nishi discloses a workpiece holding system (Figs 1-2, Fig 2, below) comprising: 
a workpiece holding device 34a, 34b capable of holding a workpiece of a machine tool [0031], [0037] machine tools 14, 16; 
a communication unit (wireless communication network, [0079]) capable of performing short-range wireless communication between a control device and the workpiece holding device [0032], [0041] (the wired communication system between control device 18 and workpiece holding devices 34a, 34b can also be wireless); wherein 
the communication unit includes a first communication unit mounted on a transfer robot 12 that is an automatic transfer device configured to transfer the workpiece [0032-33] (understanding that structure on robot 12 that receives wireless communication, similar to the structure that would receive wired communication from 66, would define a first communication unit), and a second communication unit mounted on the workpiece holding device (similarly, structure on workpiece holding device 34a that receives wireless communication, similar to the 
the transfer robot that includes a grip portion 24 that grips the workpiece [0037]. 
However, Nishi does not explicitly disclose what specific communication or command signals are being shared among the control unit 18, the robot 12 and the workpiece holding device 34a (that the communication unit performs either power supply or holding operation command signal, as recited, performing communication between the first and second communication units), describing that robot operation is controlled via the communication [0031-32] and that the workpiece holding device 34a is also in communication with the controller and robot (Ibid.).  Nor does Nishi explicitly disclose a detecting unit configured to detect whether or not the workpiece is held by the workpiece holding device, wherein the detecting unit is configured to transmit a detection result to the control device via the communication unit, or that the workpiece holding device is disposed in the machine tool.  
Hall is also concerned with a workpiece holding system and teaches providing sensors (detecting unit) to detect the correct alignment of a workpiece in the workpiece holder (7:30-37, detecting accurate axial alignment), the device of Hall configured to transmit the detection result via a communication unit mounted on the workpiece holding device 100 (right unit 104 on 100, Fig 14).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate sensors and workpiece alignment feedback to the control unit of Nishi, as taught by Hall, to indicate both the presence and proper alignment of a workpiece in the workpiece holding device, indicating to the robot that the robot had successfully placed the workpiece in the holding device and could release its grip thereon, and that the holding device was occupied (to accurately locate the workpiece in preparation for processing or machining), understanding that such communication would comprise communication between the first and second communication units.   With regard to the holding device being disposed in the machine tool, it would have been obvious to a skilled artisan to use 



    PNG
    media_image1.png
    525
    752
    media_image1.png
    Greyscale





Regarding claim 14, Nishi, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein the control device communicates with the workpiece holding device via the first communication unit mounted on the transfer robot and the second communication unit mounted on the workpiece holding device (as described above, [0031-32], [0041], [0079]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi, in view of Hall, as applied to claim 11, and further in view of Maurer (US 2016/0164305, “Maurer”), of record.    

Regarding claim 13, Nishi, as modified, discloses the limitations of claim 11, as described above, but does not explicitly teach wherein the workpiece holding device includes a clamp mechanism configured to perform a holding operation and a non-holding operation of the workpiece, and a driving unit configured to operate based on power supplied from or the command signal transmitted from the control device and actuate the clamp mechanism.  That is, Nishi contemplates holding a workpiece but does not explicitly teach structure to do so.  
Maurer is also concerned with a workpiece-holding device and teaches that the device comprises a clamp mechanism (clamping unit 2 comprises clamp 10, [0074], [0095]) capable of performing a holding operation and a non-holding operation of the workpiece, and a driving unit configured to operate based on power supplied from or the command signal transmitted from the control device and actuate the clamp mechanism [0074], [0095] (power supplied to motor 16 to clamp workpiece).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the clamp mechanism and driving unit taught by Maurer to provide the functionality of holding and releasing a workpiece described by Nishi.  




Response to Arguments
Applicant’s arguments filed May 11, 2020 with respect to claims 8-11 have been considered but are moot because the new ground of rejection does not rely on references as applied in the prior rejection of record.
To Applicant’s allegation that Maurer does not teach or suggest wireless communication directly between a robot and a workpiece (emphasis added), Examiner respectfully indicates such a requirement was not claimed.  
Applicant’s arguments with regard to the previous rejections made under 35 USC 112(a, b) based on claim interpretation under 35 USC 112(f) have been considered, but Examiner respectfully disagrees.  Specifically, to Applicant’s assertion that “one of ordinary skill in the art would appreciate what structure constitutes the first and second communication units” remarks, page 4, Examiner indicates that “[t]he inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure” 2163 II A 3.  See also MPEP 2162.02-03; 2181.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723